Citation Nr: 0942752	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-36 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder with headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from September 1990 
to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that the issue certified by the RO was 
"whether new and material evidence sufficient to grant 
service connection for neck condition with headaches has been 
submitted."  The Veteran was previously denied service 
connection for the claimed disability in a rating decision 
issued in December 2000.  At that time, the Veteran's service 
treatment records were not available for review.  The Veteran 
filed to reopen, which was denied in a February 2002 rating 
decision.  In July 2004, the Veteran again filed to reopen 
his claim submitting copies of two service treatment records 
from December 1991.  In the June 2005 rating decision, the RO 
indicated that the Veteran's service treatment records were 
now available for review and, therefore, it was reconsidering 
the December 2000 decision.  As the pertinent service 
treatment records are now associated with the claims file, 
the issue before the Board is not as certified by the RO but 
rather is as stated above, and the Veteran's claim should be 
readjudicated on the merits.  See 38 C.F.R. § 3.156(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that remand is necessary in order to comply 
with VA's duty to assist the Veteran in the development of 
his claim.  In conjunction with his initial claim for service 
connection, the Veteran underwent a VA examination in March 
1999.  Although the examiner diagnosed the Veteran to have 
degenerative changes of the cervical spine with associated 
headaches, no nexus opinion was rendered.  

The Veteran was scheduled for an examination in relation to 
the current claim in April 2005, but notified the VA Medical 
Center that he was not available at that time.  Thus, the RO 
denied the Veteran's claim in June 2005.  The Veteran 
submitted a Notice of Disagreement arguing that the March 
1999 diagnosed him with a current disability and he had 
submitted evidence establishing that his neck injury was 
incurred in service, thus service connection should be 
granted.  

In the Statement of the Case, the RO included the following 
note:  "Please be advised that since the main part of your 
claim that is missing is medical evidence detailing the 
details of the conditions (cervical arthritis and headaches) 
currently and a doctor's opinion linking the current 
condition to the symptoms your (sic) reported on active duty, 
if you report for a VA spine exam, your claim will be 
reconsidered expeditiously.  Please contact us if you wish to 
have a new exam scheduled."  In response, the Veteran filed 
a VA Form 9 stating:  "I would like to be rescheduled for 
another VA Exam in Iowa City."  He even underscored this 
sentence.  However, the Veteran's claim was certified to the 
Board without providing the Veteran an examination.

Thus, based upon the evidence and the RO's actions, the Board 
finds that remand is required to provide the Veteran with 
another opportunity to attend a VA examination in relation to 
his claim.  Such VA examination should not only provide a 
current diagnosis of any cervical spine disorder and/or 
headache disorder, but should also provide opinions as to the 
etiology of any current disorders found.

The Veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
appropriate VA examination(s) to 
determine the nature and etiology of any 
cervical spine disorder and/or headache 
disorder.  The claims file must be 
provided to and reviewed by the 
examiner, who must indicate in his/her 
report that said review has been 
accomplished.  

All necessary diagnostic tests and/or 
studies should be accomplished, and the 
examiner should provide a diagnosis of 
any current cervical spine and/or 
headaches disabilities.  Thereafter, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent 
probability) that any current cervical 
spine disorder and/or headache disorder 
is related to any disease or injury 
incurred during service.  In rendering 
an opinion, the examiner must address 
the Veteran's statements as to a 
continuity of symptoms.  A complete 
rationale should be given for all 
conclusions and opinions expressed in a 
legible report discussing both the 
positive and negative evidence of 
record.  

2.  Thereafter, the Veteran's claim 
should be readjudicated on the merits.  
If such action does not resolve the 
claim, a Supplemental Statement of the 
Case should be issued to the Veteran and 
his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


